Citation Nr: 1608881	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-21 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome.  

2.  Entitlement to service connection for sciatica of the right lower extremity.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  

4.  Entitlement to an initial compensable rating for right carpal tunnel syndrome.  

5.  Entitlement to an effective date prior to December 28, 2008 for the grant of a dependency allowance for a spouse.   


REPRESENTATION

Veteran represented by:  Gerald A. Kiehl, Agent



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from October 1967 to July 1970 and on active duty in the Army National Guard from December 2003 to March 2005, from September 2005 to January 12, 2007, and from January 29, 2007 to December 2008.  This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss, assigning a noncompensable rating.  The Veteran appealed for a higher rating.  

This matter is also before the Board on appeal from a February 2010 RO rating decision, which granted service connection for right carpal tunnel syndrome and a noncompensable rating (the Veteran appealed for a higher rating), and which denied service connection for left carpal tunnel syndrome and sciatica of the right lower extremity.  

Lastly, this matter is before the Board on appeal from a February 2010 administrative decision of the RO, which added the Veteran's spouse to his award, effective December 28, 2008.  He appealed the decision, asserting that he was entitled to an earlier effective date for a dependency allowance for his spouse.  

In August 2015, the Veteran's representative, on behalf of the Veteran, canceled a hearing to be held at the RO before a Veterans Law Judge in August 2015. 



FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran has left carpal tunnel syndrome.  

2.  There is no competent and credible evidence that the Veteran has sciatica of the right lower extremity.  

3.  From the effective date of service connection, the Veteran has, at worst, level II hearing loss in each ear, bilaterally, and there is no indication of an exceptional pattern of hearing impairment or suggestion that the regular schedular rating criteria do not contemplate his level of functional impairment.

4.  From the effective date of service connection, the Veteran's right carpal tunnel syndrome has essentially been asymptomatic; there are no clinical findings of mild incomplete paralysis of the median nerve.

5.  In a September 2009 rating decision, the RO assigned a 30 percent rating for a service-connected left knee disability, and granted other claims of service connection with a compensable rating, effective December 28, 2008; the Veteran has been in receipt of a disability rating of 30 percent or greater since December 28, 2008. 
 
6.  In February 2010, the Veteran filed VA Form 21-686c, Declaration of Status of Dependents, notifying the RO of his dependent spouse (their marriage certificate was already of record). 
 
7.  In a February 2010 determination, the RO awarded a dependency allowance for the Veteran's spouse effective December 28, 2008, which was the date the Veteran became entitled to compensation based on disability evaluated as 30 percent or greater.  



CONCLUSIONS OF LAW

1.  Service connection for left carpal tunnel syndrome is not warranted.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for sciatica of the right lower extremity is not warranted.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria are not met for an initial compensable rating for right carpal tunnel syndrome.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.31, 4.124a, Diagnostic Code 8515 (2015).

5.  The criteria for an effective date earlier than December 28, 2008 for the grant of a dependency allowance for the Veteran's spouse have not been met.  38 U.S.C.A. § 5110(f) (West 2014); 38 C.F.R. §§ 3.4, 3.204, 3.205, 3.401(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claims for compensable ratings for bilateral hearing loss and right carpal tunnel syndrome, as the rating decisions on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Regarding the claims of service connection for left carpal tunnel syndrome and sciatica of the right lower extremity, the RO provided pre-adjudication VCAA notice by letters dated in January 2009, February 2009, and January 2010.  The Veteran was notified of the evidence needed to substantiate the claims of service connection; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability.

Regarding the claim for an earlier effective date for the grant of a dependency allowance for the Veteran's spouse, which is not favorable to the Veteran, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)(where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice (or assistance) is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date that includes retroactive dependency allowance.  See 38 C.F.R. § 3.159(c)(4).

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b), and (c).  The Veteran was given an opportunity to testify at a Board hearing in August 2015, but he canceled the scheduled hearing.  Additionally, the RO has obtained the Veteran's service personnel and treatment records, VA treatment records, and private medical records identified by the Veteran such as those from Spartanburg Regional Healthcare System.  The Veteran has not identified any other records pertinent to the issues on appeal that remain outstanding.  

Furthermore, the Veteran underwent VA compensation examinations in August 2009 (audiology), August 2009 (neurology), June 2010 (audiology), April 2011 (spinal), May 2011 (neurology), and September 2011 (audiology) to address the relevant questions arising from the service connection claims (namely, the current nature and etiology of any left carpal tunnel syndrome and right lower extremity sciatica) and the higher rating claims (namely, the nature and severity of the service-connected bilateral hearing loss and right carpal tunnel syndrome).  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the claimed disability of sciatica and the service-connected disabilities under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  It is acknowledged that it has been many years since the last examination; however, there is no evidence in the record dated subsequent to the 2011 VA examinations that show a material change in the disability so as to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist. 

II. Claims for Service Connection

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the service connection claims. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


Factual Background and Analysis

The Veteran claims that he has a left carpal tunnel syndrome and sciatica of the right lower extremity that is related to service or to service-connected disability.  In a March 2010 statement, he asserted that he had been advised to have surgery for his left carpal tunnel syndrome, and that he had right leg sciatica (secondary to a low back injury) that continued.  Subsequently, in a June 2011 rating decision, the RO granted service connection for lumbar spondylosis and lumbar degenerative disc disease (claimed as a lower back injury) associated with residuals of total right knee replacement, but the RO did not establish service connection for sciatica related to the lumbar spine disability.  

The Veteran served on active duty in the Army from October 1967 to July 1970 and on active duty in the Army National Guard from December 2003 to March 2005, from September 2005 to January 12, 2007, and from January 29, 2007 to December 2008.  His service treatment records do not disclose complaints, treatment, or diagnosis of sciatica of either lower extremity.  In June 2008, the Veteran underwent a nerve conduction study/electromyography, which was conducted by a private physician.  The impression was that the findings were consistent with right carpal tunnel syndrome and generalized peripheral neuropathy.  (It does not appear from the report that the left median nerve was evaluated, but the right upper extremity and both lower extremities were evaluated.)

On an August 2008 Medical Board physical examination, the Veteran's upper extremities were clinically evaluated as normal and his lower extremities were abnormal with a slight decrease in range of motion due to a knee disability.  The report noted that the Veteran's PULHES profile was recorded as 2 for upper extremities and 3 for lower extremities (on a scale of 1 to 4, 1 signifies the highest level of fitness).  In regard to a summary of defects and diagnoses, it was noted that the Veteran had "right/left" carpal tunnel syndrome.  On a Report of Medical History at that time, the Veteran indicated that he had or had had recurrent back pain, numbness or tingling, impaired use of the arms, and legs, hands, or feet.  A medical provider explained, in pertinent part, that the Veteran had had low back pain (with a disc removed in 1984, before service) and numbness in the hands.  An examiner summarized that the Veteran had wrist pain, with carpal tunnel syndrome diagnosed and treated with steroid injections.  In a narrative summary based upon the findings of the August 2008 physical examination, a physician noted that the Veteran had been evaluated by a specialist in his hometown with nerve conduction tests, and that he was diagnosed with bilateral carpal tunnel syndrome, with the right being worse than the left.  It was also noted that he was reportedly given an injection of corticosteroids in the right wrist, that there was no plan at that time to treat the left wrist in the immediate future, and that he was wearing carpal tunnel splints at night because his symptoms were worse during sleep.  On an August 2008 Report of the Medical Board, the Veteran was diagnosed with multiple disabilities including bilateral carpal tunnel syndrome (but not sciatica) that was found to be medically acceptable for service.  In October 2008, the Veteran certified that the findings of the Medical Evaluation Board accurately covered all of his current diagnoses.  Also, in October 2008, the Veteran underwent surgery on the right wrist.  He was discharged from service in December 2008.  

After service, the Veteran underwent VA examinations in August 2009, April 2011, and May 2011.  At the time of the August 2009 neurological examination, the examiner did not have the claims file to review.  He noted that the Veteran reported that his October 2008 right wrist surgery relieved his symptoms completely.  The Veteran also related that he was told he needed to have surgery on the left side as well but that he had been "unable to do that for other reasons."  On examination of the left upper extremity, there was no abnormality.  In the diagnosis, the examiner stated that the Veteran reported having had electrical testing of both upper extremities, which disclosed carpal tunnel syndrome, and that he had had surgery for decompression of the median nerve on the right.  He concluded that there were no clinical findings to substantiate the Veteran's complaints.  In October 2009, the examiner stated in an addendum report, after reviewing the Veteran's claims file, that at the time of a Medical Board for discharge in 2008, the diagnosis was carpal tunnel syndrome; and that the diagnosis was supported by a nerve conduction velocity by a private neurologist in 2008, which disclosed a mild right carpal tunnel syndrome without clinical evidence.  Thus, the examiner concluded that the Veteran's diagnosis was that there was electrical evidence for a right carpal tunnel syndrome documented in June 2008 with no clinical findings to support that diagnosis.  

At the time of an April 2011 VA spine examination, the examiner noted the Veteran's history of recurrent back pain and his prior disc surgery in 1984, as well as the fact that the military Medical Evaluation Board did not mention any diagnosis referable to the lumbar spine.  At present, the Veteran complained of daily back pain that radiated down his right leg during flare-ups, primarily above the knee.  Radiological evaluation of the lumbosacral spine showed multilevel degenerative disc disease.  Following examination of the lumbosacral spine, the diagnosis was lumbar spondylosis and lumbar degenerative disc disease with no evidence at that time of a lumbar radiculopathy.  

At the time of a May 2011 VA neurological examination to assess the right carpal tunnel syndrome, the Veteran reported that the left upper extremity at times might have similar symptoms of electric shocks around the wrist, hand and forearm area when he tried to grab things as he had with his right upper extremity (before his surgery) but less in severity.  It was noted that the Veteran did not have numbness to the lower extremities and that he denied weakness to the upper extremities.  He did have weakness in the lower extremities to the extent that it was due to previous bilateral total knee replacement surgeries.  There was reference to a private EMG a couple of years previously (presumably, the June 2008 nerve conduction study) and to the Veteran using wrist splints for treatment.  After examination of both upper extremities, in which the findings were normal for carpal tunnel syndrome including on Phalen and Tinel's tests, the diagnosis was status post carpal tunnel syndrome release surgery on the right (there was no mention of left carpal tunnel syndrome).  

VA and private medical records in the file show treatment for a variety of ailments, without any diagnosis or treatment of left carpal tunnel syndrome or sciatica.  

As shown by the post-service medical reports on file, there is no documentation of left carpal tunnel syndrome or sciatica of the right lower extremity, as alleged by the Veteran.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether there is a current diagnosis of left carpal tunnel syndrome and sciatica of the right lower extremity, which can be related to service or to service-connected disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value. 

As the record now stands, post-service evidence does not show a diagnosis of either left carpal tunnel syndrome or sciatica of the right lower extremity.  In the absence of satisfactory proof that the Veteran has a current diagnosis of either disability, there is no valid claim of service connection for such disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A §5107.

 [The Veteran is advised that a future diagnosis of left carpal tunnel syndrome or of sciatica could present a basis for reopening these claims.]

III. Claims for a Higher Rating

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claims.

Principles of Evaluating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-7(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria and Analysis - Bilateral Hearing Loss

Ratings for hearing loss range from 0 percent (i.e., noncompensable) to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.  For a compensable rating, for example, there would have to be evidence that the Veteran's auditory acuity level in one ear was level III while the other ear was level IV (or other combinations, such as levels II and V; levels IV and IV; and I and X). 

Disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss is currently rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In statements and testimony, he contends that his hearing loss is worse and that a compensable rating is warranted.  He has asserted in a February 2010 statement that he was issued bilateral hearing aids during service.  

A review of the record shows that the Veteran underwent VA audiological examinations in August 2009, June 2010, and September 2011 to assess the severity of his bilateral hearing loss.  In the August 2009 examination, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 40, 65, and 75, for an average of 50 in the right ear; and of 20, 55, 65, and 75, for an average of 53.75 in the left ear.  Speech recognition scores per Maryland CNC were 96 percent in the right ear and the 88 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level II auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 

At the time of the June 2010 VA examination, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 25, 40, 70, and 80, for an average of 53.75 in the right ear; and of 20, 60, 65, and 75, for an average of 55 in the left ear.  Speech recognition scores per Maryland CNC were 86 percent in each ear.  These VA audiometric findings reflect level II auditory acuity in the right ear and level II auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

At the time of the September 2011 VA examination, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 25, 40, 70, and 80, for an average of 53.75 in the right ear; and of 20, 60, 65, and 75, for an average of 55 in the left ear.  Speech recognition scores per Maryland CNC were 90 percent in the right ear and the 94 percent in the left ear.  These VA audiometric findings reflect level II auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

There are no other private and/or VA outpatient records showing audiogram findings that are any more severe than those previously discussed.

The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b).

The Board additionally has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  However, the evidence shows the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable for the entire period considered in this appeal - meaning since the effective date of service connection in December 2008.  In making this determination, the Board has considered all the evidence consistent with the Court's decision in Hart that is within this "temporal focus."

Regardless of the Veteran's statements indicating that he was given hearing aids during service for his disability, no clinical findings show the Veteran's bilateral hearing loss meets the schedular criteria for a compensable rating during the period considered in this appeal.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

The Board acknowledges the Veteran's statements that his hearing impairment is disabling to the extent that he has been issued hearing aids and that a compensable rating is thus warranted.  He is competent to report of his hearing difficulties, as he did on the September 2011 VA examination.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Nevertheless, he is not competent to testify that his hearing has worsened to a level requiring a compensable evaluation under the applicable Diagnostic Code 6100.  The Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  While the Veteran, as a layman, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability - especially because, in this particular instance, the rating for the disability is determined by specific objective measures (namely, the results of an audiogram and Maryland CNC speech discrimination test).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder in this circumstance.  As a result, the Board places significantly more weight on the objective clinical findings reported on examinations than the Veteran's subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

While the Board is sympathetic to the Veteran's assertions of difficulty hearing, the fact remains that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  

Rating Criteria and Analysis - Right Carpal Tunnel Syndrome

The Veteran's service-connected carpal tunnel syndrome of the right wrist is rated as noncompensable, under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Here, diagnostic codes beginning with 85 pertain to paralysis, complete or incomplete, of the peripheral nerves.  Pursuant to Diagnostic Code 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome of the right wrist affects his major extremity.  See 38 C.F.R. § 4.69.  

The Veteran underwent VA examinations in August 2009 and May 2011, to evaluate his service-connected carpal tunnel syndrome of the right wrist.  In August 2009, the Veteran reported that his right wrist surgery in October 2008 relieved his carpal tunnel syndrome completely.  On examination of the right upper extremity, there was no evidence of muscle atrophy, weakness, sensory change, or reflex change.  In the diagnosis, the examiner stated that there were no clinical findings to substantiate his complaints.  On an October 2009 addendum report (after reviewing the Veteran's claims file), the examiner modified the diagnosis to the extent that he noted that there was electrical evidence for right carpal tunnel syndrome in June 2008 with no clinical findings to support that diagnosis.  At the time of the May 2011 VA examination, the Veteran reported that he had no problems with his right upper extremity and that he was "improving since he had a carpal tunnel syndrome surgery" done in the past.  He denied weakness to the upper extremities.  It was noted that for treatment, the Veteran was using wrist splints.  On examination, there was grip strength of 4+ to 5, no atrophy, and normal sensory examination.  Further, Phalen and Tinel's tests were negative for carpal tunnel syndrome on the right.  The diagnosis was status post carpal tunnel syndrome release surgery on the right with successful functioning as well as resolution of symptomatology.  

There are no VA and/or private records showing positive findings related to the right carpal tunnel syndrome.  

Comparing the neurologic manifestations to the above rating criteria, the Veteran's service-connected right carpal tunnel syndrome does not appear to be mild in nature, especially because there is no objective symptomatology.  As previously mentioned, examination results reflected normal findings relating to the Veteran's right upper extremity.  By the Veteran's own report on the VA examinations, he is not having any problems related to his disability.  In other words, the service-connected disability has essentially been asymptomatic, without any evidence of mild incomplete paralysis of the median nerve.  

Thus, as lay and medical evidence does not show that the Veteran's right carpal tunnel syndrome more nearly approximates mild disability, a 10 percent evaluation for the disability is not warranted. 

The Board has also considered whether a compensable rating is warranted under any other diagnostic codes.  However, the Board is unable to find any other Diagnostic Code (to include Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment)) which would authorize a compensable evaluation for essentially an asymptomatic disability.  Accordingly, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected right carpal tunnel syndrome under Diagnostic Code 8515. 

The Board notes that the Veteran is competent to observe pain, numbness, and other symptoms, and his statements are credible.  The Veteran is not competent to identify a specific level of disability of the disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right carpel tunnel syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings directly address the criteria under which the disability is evaluated.  In any case, the Veteran has not reported any difficulties with his disability or any symptoms that have been corroborated by objective evidence.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for an initial higher rating.  The Board has considered staged ratings, pursuant to Hart, supra, but finds the noncompensable rating assigned is appropriate for the entire rating period.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

A review of the record indicates that the Veteran asserted that he was issued hearing aids in service.  On examination in September 2011, the examiner noted that the Veteran reported difficulty hearing his wife and the requirement for headphones to watch television.  The VA examiners noted that the Veteran was not employed.  The June 2010 examiner stated that the hearing disability had significant effects on occupation but had no effects on usual daily activities.  However, the September 2011 examiner concluded that the Veteran's hearing loss disability did not significantly affect his ability to gain or maintain employment, although some occupations may require some accommodations (such as positions requiring significant telephone or radio communication).  In other words, the record does not suggest that the bilateral hearing loss causes marked interference with any employment - meaning above and beyond that contemplated by the schedular rating assigned for this disability.  Further, there is no evidence that the disability has presented an unusual disability picture such as requiring frequent hospitalization.  These same statements are applicable with regard to the right carpal tunnel syndrome claim, which has essentially been asymptomatic.  

In comparing the Veteran's disability level and the symptomatology of his bilateral hearing loss and right carpal tunnel syndrome to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, regarding bilateral hearing loss, the Rating Schedule provides for higher ratings for more severe symptoms and even contemplates special situations (i.e., when, according to 38 C.F.R. § 4.86(a) and (b), there is an exceptional pattern of hearing impairment).  The Veteran's hearing loss disability consists solely of symptoms of defective hearing, which is covered by the schedular criteria of Diagnostic Code 6100.  Regarding the right carpal tunnel syndrome, the nature and extent of any symptoms of the disability such as numbness and weakness are incorporated in the schedular criteria of Diagnostic Code 8515, for evaluating diseases of the peripheral nerves.  However, as articulated above, the Veteran has not presented with any particular symptoms.  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that are not already encompassed or covered in the Rating Schedule. 

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for extraschedular ratings are required under 38 C.F.R. § 3.321(b)(1) for the bilateral hearing loss and right carpal tunnel syndrome.  

IV. Earlier Effective Date for A Dependency Allowance

The Veteran appears to contend that he is entitled to retroactive dependency allowance for his spouse.  The evidence of record shows that the Veteran was married to his current spouse from June 1973.  A certificate of marriage has been on file since August 1975.  In September 1975, the RO granted service connection for a left knee disability, assigning a 10 percent rating effective in August 1975.  The Veteran was in receipt of a 10 percent rating until he was awarded a 30 percent rating for his left knee in a rating decision of September 2009.  That rating decision also granted service connection for additional disability, with a compensable rating.  The effective date of the increased ratings was December 28, 2008, the day following the Veteran's separation from service.  Ever since that date, the Veteran has had a combined rating of at least 30 percent or greater.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.4(b)(2).  

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  

After considering the evidence, the Board finds that a retroactive dependency allowance for the Veteran's spouse prior to December 28, 2008 is not warranted.  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b). 

As previously noted, in a September 2009 rating decision, the RO assigned a 30 percent rating to the service-connected left knee disability, as well as granted service connection for other disabilities and assigning a compensable rating, effective December 28, 2008, and the Veteran has been in receipt of a disability rating of 30 percent or greater since that date. 

In September 2009, VA sent the Veteran a letter, requesting that he furnish evidence of his dependents for consideration of payment of additional benefits for them.  The Veteran was asked to submit a VA Form 21-686c, Declaration of Status of Dependents, which he did in February 2010, within one year of the date of VA's request letter.  On the form, he indicated that he had one dependent, his spouse, who he had been married to since 1973.  He had previously furnished a copy of his marriage certificate to VA in 1975.  Based on this dependency information, VA added his spouse to his award, effective December 28, 2008, which was the first date of the award of a disability rating of 30 percent or greater.  

In sum, December 28, 2008 is the proper effective date for the award of a dependency allowance for the Veteran's spouse.  Accordingly, there is no basis for the award of retroactive benefits based upon his spouse.  The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to a retroactive award of dependency allowance for the Veteran's spouse, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  For these reasons, the Board finds that the appeal for an effective date earlier than December 28, 2008 for the award of a dependency allowance for the Veteran's spouse must be denied. 


ORDER

The appeal seeking service connection for left carpal tunnel syndrome is denied.  

The appeal seeking service connection for sciatica of the right lower extremity is denied.  

The appeal seeking an initial compensable rating for bilateral hearing loss is denied.  

The appeal seeking an initial compensable rating for right carpal tunnel syndrome is denied.  

The appeal seeking an effective date prior to December 28, 2008 for the grant of a dependency allowance for a spouse is denied.  



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


